Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/4/2021 has been entered.
Claim Term Meaning
The structure of the claims defined by the “general formula” is understood to be a structure having at its center (i.) the remaining structure of a “sugar alcohol”, “Z”, as specifically defined by applicants’ specification beginning at page 5 line 24 and further defined by the claims, and one of structure (a) “ Rx-Ry- ” and one of structure (b) “ -Ry’-Rx’ ” attached thereto.  The claims as they stand defined are not open to the inclusion of multiple (a) and/or (b) structures off of the remaining sugar alcohol structure “Z” defined by the claims, nor is support for such additional structures seen in applicants’ originally filed supporting disclosure.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Claims are confusing as to intent because it can not be determined what structure is intended for the “polyester polyol” of the claims.  Applicants’ claims offer a varying and inconsistent means of setting forth the definitions of structural components of the polyester polyol of the claims.  Particularly, Z has been defined by what its structural component has been made from rather than what it actually has become while in defining Rx and Rx’ the attempt has been made to define these structures by referring to what the diols from which they are derived have become (i.e. calling the resultant mono-functional structures “monoalcohols”). The language of the claims need to be clarified to consistently recite and identify what the actual structures of the “polyester polyol” are within the structure that has been laid out by the claims.
	Appropriate correction is required.

Claim 16 recites the limitation "polyol polyester" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
  	There is no “polyol polyester” previously defined by the claim to be referred back to by the claim.  “Polyol polyester” should be replaced with “polyester polyol” to correct this antecedent basis issue in the claims. 
	Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 16, 29-34 and 36-45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-35 of copending Application No. 16/963,347 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims differ from the instantly rejected claims in a manner that would have been obvious to one having ordinary skill in the art.  As the rejected claims only require the presence of the polyester polyol and/or foaming capable compositions of the instant concern as claimed by the rejected claims, fulfilling the alternatively claimed “composition making it possible to obtain a flexible or semi-flexible foam” is seen to be sufficiently provided for by the copending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicants’ arguments have been considered.  However, rejection is maintained.  
The assertion of distinction between rigid foams allowed for by the copending claims and the compositions and processes of the instant claims (i.) is not relevant in distinguishing over claims of the instant application that are open to the inclusion of compositions that have not been worked up to developed and/or cured products, and/or (ii.) is not persuasive in distinguishing the claims in that the instant claims are inclusively encompassing of and/or fall in overlap with the developed materials defined and/or required by claims of the instant application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JOHN M COONEY/                Primary Examiner, Art Unit 1765